THE COURT.
[l] The respondent herein confesses error, and asks that the interlocutory judgment appealed from be reversed for the reason set forth in appellant’s opening brief.
The point made for reversal in the appellant’s opening brief appears to be well based and requires a reversal. The plaintiff should be allowed to amend her complaint in the lower court.
The judgment appealed from is reversed.
Shaw, J., Olney, J., Wilbur, J., Lawlor, J., Melvin, J., Lennon, J., and Angellotti, C. J., concurred.